Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2009

USA v. Charles Bornman
Precedential or Non-Precedential: Precedential

Docket No. 07-3447




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Charles Bornman" (2009). 2009 Decisions. Paper 1278.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1278


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        PRECEDENTIAL


                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       NO. 07-3447


                            UNITED STATES OF AMERICA

                                            v.

                                 CHARLES BORNMAN
                                     Appellant




                    On Appeal From the United States District Court
                         For the District of the Virgin Islands
                        (D.C. Crim. Action No. 03-cr-00127-1)
                       District Judge: Hon. Raymond L. Finch


                               Argued December 10, 2008

                           BEFORE: FISHER, JORDAN and
                             STAPLETON, Circuit Judges

                              (Opinion Filed March 6, 2009)




                            ORDER AMENDING OPINION

STAPLETON, Circuit Judge:

       The Court having concluded that the phrase, “quid pro quo” is utilized in
appellants’ briefing solely in the context of the argument addressed and resolved in the
paragraph of its opinion bridging pages 11 and 12,
      NOW THEREFORE, IT IS ORDERED that the opinion in this matter filed on
March 6, 2009, is hereby amended as follows:

       On page 12, the first paragraph of V. Additional Count Two Arguments is
deleted in its entirety.

     The next paragraph of that section, which now becomes the first paragraph, is
amended by adding the following new first sentence:

            Bornman makes several additional arguments relating to Count Two
      which we find without merit.

      The second sentence of that paragraph is amended by striking the word “also”.

                                        By the Court


                                        /s/ Walter K. Stapleton
                                        Circuit Judge

DATED: May 5, 2009




                                           2